Citation Nr: 1824328	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-34 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial evaluation for fungal dermatitis of the feet


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1968 to February 1971.  He served in the Republic of Vietnam during the Vietnam Era.  His awards include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision the Department of Veterans Affairs (VA) regional office (RO) in issued in August 2012.


FINDING OF FACT

Fungal dermatitis of the feet has been manifested by no worse than a skin condition which affected less than 5 percent of total body area and less than 5 percent of exposed areas, with no more than topical therapy required.


CONCLUSION OF LAW

The criteria are not met for a compensable initial rating for fungal dermatitis of the feet.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and to assist the Veteran in the development of his claims. The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA treatment records and reports, have been obtained. Moreover, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to decide the issue below.  The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 for the issues decided below. The Veteran will not be prejudiced as a result of the Board's adjudication of the issues.

II.  Analysis-Compensable Initial Rating for Fungal Dermatitis of the Feet

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating." See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

The Veteran's fungal dermatitis of the feet has been rated at 0 percent (i.e., noncompensable) effective December 1, 2011, since service-connection was established.  The Veteran contends that this rating does not accurately depict the severity of his skin disability of the feet, and appealed for a compensable initial rating.  The Veteran's fungal dermatitis of the feet is assigned the 0 percent rating under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (dermatitis or eczema).  Other skin disability ratings under § 4.118, such as DCs 7801-7804, are not applicable here.

Under 38 C.F.R. § 4.118, DC 7806, a zero percent noncompensable rating is warranted for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806. 

The United States Court of Appeals for Veterans Claims (Court) held that topical use of corticosteroids constitutes systemic therapy under DC 7806.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  On appeal, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed the decision by the Court in Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the VA Secretary that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy" means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."

For the entire period on appeal, the most probative evidence of record shows that when active, the Veteran's fungal dermatitis of the feet required no more than topical therapy required during any 12-month period.  The evidence shows that Veteran's skin disability manifests recurrently on his feet.  However, the Veteran's treatment was limited to oral or topical antibiotics, and limited in time to two 10-day periods during the entire period on appeal.  

The Board finds the July 2012 VA examination results highly probative evidence against the claim, as they were based upon independent physical evaluation of the Veteran and considered his reported history and the other relevant lay and medical evidence concerning his fungal dermatitis of the feet.  The Veteran reported that he has had numerous treatments over the years, including various antifungal medications, topicals, sprays and powders, such as over-the-counter, topical triamcinolone, a corticosteroid, noted as ineffective.  In contrast, the examiner did not mark the box for "systemic corticosteroids or other immunosuppressive medications."  The Board notes that DC 7806 does not require that systemic therapy actually be corticosteroids or other immunosuppressive drugs.  

Moreover, a December 2011 from a private treating physician, Dr. W., as well as a duplicative letter in August 2012, show the Veteran having been prescribed both times a 10-day course of cephalexin, an antibiotic taken orally, and bactrobahn, a cream ointment antibiotic applied topically.  The Veteran also described this medication in a Statement in Support of Claim filed September 2012, and a letter dated August 2012.  Even accepting such statements, there is no indication that the Veteran has needed intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  Although the antibiotics while arguably systemic, nonetheless, they were not of the nature of corticosteroids or other immunosuppressive drugs as specifically contemplated by DC 7806.  In this regard, the July 2012 VA examiner specifically decline to categorize the Veteran's medications as "systemic corticosteroids or other immunosuppressive medications" by marking the applicable box on the report.  See July 2012 VA examination report, at 4.  Rather, the examiner only marked the box for topical corticosteroids and other medications, albeit of constant/near-constant duration.  Id., at 5.  Lastly, applying the above law in Johnson v. Shulkin, supra, the Veteran's topical ointments did not constitute "systemic therapy".  

In addition, in the Veteran's October 2014 substantive appeal (VA Form 9), he described how his difficulty walking due to his skin disability of his feet causes him pain in his legs as well, including while sleeping, arguing that "...I would think that more than 5% of the body is involved."  In contrast, the Board finds there is highly probative evidence against the claim in that, upon physical examination, a VA examining physician in July 2012 conducted physical evaluation of the Veteran's skin and specifically found the Veteran's dermatitis covers:  (1) no exposed area, and (2) less than 5 percent of the total body area.  

To the extent that the Veteran asserts that his skin disability covers a greater percentage "of the entire body," to include unspecified anatomy other than the skin or epidermis, the Board finds his assertions are outweighed by the highly probative findings against such notion in the July 2012 VA examination report.  The Board finds the observations of the VA medical professional more probative as to the percentage of "body" area affected, as such professionals have the training and experience making them more qualified to provide such detailed observations regarding the skin condition and the human body.  The determination as to the percentage of body coverage is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent evidence as to the extent his current skin disability covers his body in terms of a percentage.  The Board thus finds the probative medical evidence weighs against the above lay opinion.  Thus, the Veteran's fungal dermatitis covers at least 5 percent of the entire body, let alone at least 5 percent of exposed areas, such that this is not a basis for a higher rating under DC 7806.

On review of the entire period on appeal, no evidence shows that the Veteran used any type of systemic therapy, such as corticosteroids or other immunosuppressive drugs; or that greater than 5 percent skin area is affected, but less than 20 percent, to obtain at least a 10 percent rating.  Accordingly, the criteria for a rating greater than 0 percent under DC 7806 have not been met or approximated during the period on appeal.  The Board finds, based on the medical evidence of record, that the Veteran's skin disability has not required constant or near-constant systemic therapy required during any 12-month period to attain the next hiring rating DC 7806 allows.  Thus, during the period on appeal, the criteria for an initial disability rating of 0 percent under DC 7806 have been more nearly approximated for the Veteran's skin disability.  

The Board has considered the applicability of other diagnostic codes and finds that no other codes apply to this case.  Further, at no point during the applicable rating period have the criteria for ratings greater than those discussed above been met or approximated.  The Board has also considered the benefit of the doubt doctrine; however, it does not apply because the evidence preponderates against finding that a rating greater than that discussed above is warranted.  38 U.S.C. § 5107(b). 

The Veteran has not raised any other issues, nor does the record reasonably raise issues in conjunction with his claim for an increased rating for the skin disability.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a compensable initial evaluation for fungal dermatitis of the feet is denied.




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


